      Case 2:20-cv-00077-RJJ-MV ECF No. 4 filed 06/04/20 PageID.24 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 TERRENCE BERNARD SEWELL,

          Petitioner,                                 Case No. 2:20-cv-11375
                                                      Honorable Laurie J. Michelson
 v.

 MIKE BROWN,

          Respondent.


       ORDER TRANSFERRING THE EMERGENCY PETITION FOR WRIT OF
      HABEAS CORPUS TO THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF MICHIGAN


         Terrence Bernard Sewell, presently serving a 20- to 30-year sentence at the Kinross

Correctional Facility in Kincheloe, Michigan, filed an emergency petition for writ of habeas corpus

in this District pursuant to 28 U.S.C. § 2241. Sewell also seeks injunctive relief and a temporary

restraining order. In his petition, Sewell seeks release from prison based on the coronavirus

pandemic and his fear that he might contract the disease. In the interests of justice, the Court

concludes that the proper venue for this petition is in the Western District of Michigan and orders

that the petition be immediately transferred to that district.

         When a person is in custody under a state court conviction, § 2241(d) allows for a habeas

petition to be filed “in the district court for the district wherein such person is in custody or in the

district court for the district within which the State court was held which convicted and sentenced

him.” Sewell is currently in custody within the Western District of Michigan, but he was convicted

and sentenced in Wayne County, in this District. (ECF No. 1, PageID.2.) So the districts have

concurrent jurisdiction over Sewell’s petition.
   Case 2:20-cv-00077-RJJ-MV ECF No. 4 filed 06/04/20 PageID.25 Page 2 of 2



       But the district court where the petition is filed “in the exercise of its discretion and in

furtherance of justice may transfer the application to the other district court for hearing and

determination.” 28 U.S.C. § 2241(d).

       Sewell in this petition does not challenge his conviction, but rather the conditions of his

confinement, namely, the risk that he might contract COVID-19 while incarcerated. Sewell seeks

immediate release from custody, alleging that the precautions taken by the Michigan Department

of Corrections, and Kinross Correctional Facility specifically, are insufficient to protect the

prisoners from contracting the disease.

       Because Sewell’s petition is related solely to the current conditions at his facility in

Kincheloe, Michigan, the Court finds it is in the interests of justice to exercise its discretion and

transfer his petition to the Western District of Michigan. See 28 U.S.C. § 2241(d); see also Hulvey

v. Curtin, No. 2:09-CV-14259, 2010 WL 3609488, at *1 (E.D. Mich. Sept. 14, 2010).

       Accordingly, the Court ORDERS the Clerk of the Court to transfer this case to the United

States District Court for the Western District of Michigan pursuant to 28 U.S.C. § 1404(a). Given

the time-sensitivity of Sewell’s claims, the Court directs the Clerk to effectuate the transfer as soon

as possible.

       SO ORDERED.

       Dated: June 4, 2020
                                               s/Laurie J. Michelson
                                               LAURIE J. MICHELSON
                                               UNITED STATES DISTRICT JUDGE

                                       CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the
attorneys and/or parties of record by electronic means or U.S. Mail on June 4, 2020.

                                               s/Erica Karhoff
                                               Case Manager

                                                  2
